PER CURIAM.
The State of Florida appeals from an order of dismissal for failure to comply with discovery requests.
Dismissal of criminal charges is too excessive a sanction for the State’s failure to comply with discovery requests where, as here, “the defendant was not significantly prejudiced by the State’s failure to produce the requested evidence,” and where the speedy trial period had not yet run. State v. Del Gaudio, 445 So.2d 605, 611 (Fla. 3d DCA), rev. denied, 453 So.2d 45 (Fla.1984). See also, State v. Brown, 527 So.2d 209 (Fla. 3d DCA) (defendant not entitled to dismissal where alleged discovery violation did not adversely affect ability to prepare for trial and information sought would not have been helpful to defense), rev. denied, 534 So.2d 398 (Fla.1988). Accordingly, the order of dismissal is reversed and the cause is remanded for further proceedings consistent with this opinion.
Reversed and remanded.